867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl Lawrence SQUIRES, Plaintiff-Appellant,v.Thomas R. ISRAEL;  Robert A. Lipsner, Manager CentralClassification Board;  Dave Garraghty, Warden;  Keith Davis;G.P. Williams, Lt.;  N. Green, Sgt.;  Sgt. Berry;  LarryJarvis, Assistant Warden;  B.D. Reaves, Counselor;  D.A.Braxton, Capt.;  K.L. Osborne, Assistant Warden;  RufusFleming, Assistant Warden;  J. Armentrout, Major ofSecurity;  Eichinger--Chairman of IAC;  R. Mayfield,Treatment Program Supervisor;  K. Fox, Prison Physician;Maxwell, Prison Nurse;  Colvin, Prison Nurse;  S. Murphy,Prison Nurse;  L. Day, Captain of Security;  R.L. Boyes,Lieutenant of Security;  L. Taylor, Lieutenant of Security;W. Pettry, Sergeant of Security;  R. Byrd, CounselingSupervisor;  N. Ocheltree, Counselor;  E.W. Murray,Director;  C.D. Larsen, Manager, CCB;  W.P. Rogers, RegionalAdministrator;  S. Hylton, Ombudperson;  J. Sisk,Ombudsperson;  M. Watkins, Ombudperson;  T.B. Fairburn,Investigator of Internal Affairs;  J. Johnson, Warden;  B.Soles, Assistant Warden;  S. Ponton, Counseling Supervisor;E.D. Carey, Prison Psychiatrist;  Rostiafenski, PrisonPsychiatrist;  M. Altizer, Chief Psychologist;  C. Robin,Psychologist;  W. Clark, Personal Property Manager;  UnknownDefts, responsible for pltf. being moved from his status inUnit M-1 to Unit A-1;  Other Unknown, responsible defts,Defendants-Appellees.
No. 88-7220.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 13, 1989.

Earl Lawrence Squires, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Earl Lawrence Squires appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Squires v. Israel, C/A No. 87-423-R (E.D.Va. July 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.